Title: From George Washington to James Keith, 1 March 1785
From: Washington, George
To: Keith, James

 

Sir,
Mount Vernon 1st March 1785.

However much I may wish to see every slur wiped from the character of an officer who early embarked in the service of his Country; & however desireous I may be to alleviate his misfortunes—it is nevertheless incumbent on me to have regard to consistency of conduct in myself. With what propriety then could I, a private citizen, attempt to undo things which received my approbation as a public officer, & this too without the means of information, as the proceedings of Courts Martial are not with me: but if the case was otherwise, I could neither answer it to myself or country, to retread the ground I have laboriously passed over—was a door of this kind once opened, I should be overwhelmed with applications of a similar nature; for I cannot agree that either the judgment of the Court martial, or the approbation of it proceeded, as you suppose, from the policy of offering a victim to appease the clamors of the populace—It is unnecessary however to go into argument upon the subject when, admitting there was error, redress can only be had from the supreme Council of the nation, or to the State to which you belong. I am sorry it has been your lott to be brought before a court—much more so for the issue, & if I could with propriety place you in the full enjoyment of every thing you wish, I shou’d have pleasure in doing it—but it is not in my power in the present instance. I am Sir &c.

G: Washington

